TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-18-00559-CV


                                Sherwin Bartonico, Appellant

                                              v.

                               Aspen Zephyr Russell, Appellee


           FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
     NO. C-1-CV-18-001251, THE HONORABLE ERIC SHEPPERD, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Sherwin Bartonico has filed an agreed motion to dismiss this appeal.

We grant appellant’s motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                            _________________________________________________
                                            Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Kelly and Smith

Dismissed on Appellant’s Motion

Filed: February 7, 2019